PD-0130-15                                h,k; jr^D IN
                                                             COURTC-- - ^APPL,
                                                                     FEB c^::J5
                            NO.

                                                                  AbeIAcosta,wierfs
Israel Huerta                                §    In the Texas Court of

vs.                                          §   Criminal Appeals

The State of Texas                           §    at Austin, Texas

                                                                         FILED IN
                                                                 COURT OF CRIMINAL APPEALS
                     On Appeal from the Fifth Court of Appeals               _0 n~,-
                           in Cause No. 05-14-00293-CR                 >kBUO^
                                                                      Abel Acosta, Clerk



                         Appellant's Motion to Extend the
                Time for Filing a Petition for Discretionary Review


To the Honorable Judges of said Court:

      Comes now Appellant, and respectfully requests that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

         1. On January 21, 2015, Appellant's conviction was affirmed by the Fifth

Court of Appeals in Cause No. 05-14-00293-CR styled Israel Huerta v. The State of

Texas.


      2. The present deadline for filing a Petition for Discretionary Review is

February 20, 2015. Appellant respectfully requests an extension of time until April
20,2015.

      3. No previous extension of time has been granted.

      4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to April 20, 2015.


                                               Respectfully submitted,




                                               Israel Huerta, Appellant #01913686
                                               Stevenson Unit
                                               1525 FM 766
                                               Cuero,TX 77954-6300

                          CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on     /- Z^f               , 2015.


                                        gsyq^/ [itc/ffV~
                                        Israel Huerta, Appellant